FILED: MONROE COUNTY CLERK 04/09/2021 10:05 AM                                           INDEX NO. E2021003143
NYSCEF DOC. NO. 1 Case 6:21-cv-06476-FPG Document 1-2 Filed 07/08/21 Page 1 of 7NYSCEF: 04/09/2021
                                                                     RECEIVED
              MONROE COUNTY CLERK’S OFFICE                    THIS IS NOT A BILL. THIS IS YOUR RECEIPT.


                                                       Receipt # 2683739

                                                       Book    Page   CIVIL

   Return To:                                          No. Pages: 7
   KYLE PHILIP RITER
   400 Meridian Centre, Suite 320                      Instrument: EFILING INDEX NUMBER
   Rochester, NY 14618
                                                       Control #:         202104120086
                                                       Index #:           E2021003143

                                                       Date: 04/12/2021

    MATHEWS, KATHY                                     Time: 9:15:13 AM




    SPEEDWAY LLC




   State Fee Index Number                    $165.00
   County Fee Index Number                    $26.00
   State Fee Cultural Education               $14.25
   State Fee Records                           $4.75   Employee: MJ
   Management

   Total Fees Paid:                          $210.00




   State of New York

   MONROE COUNTY CLERK’S OFFICE
   WARNING – THIS SHEET CONSTITUTES THE CLERKS
   ENDORSEMENT, REQUIRED BY SECTION 317-a(5) &
   SECTION 319 OF THE REAL PROPERTY LAW OF THE
   STATE OF NEW YORK. DO NOT DETACH OR REMOVE.

                          JAMIE ROMEO

                      MONROE COUNTY CLERK




                                                  1 of 7
 202104120086                    04/12/2021 09:15:13 AM                    CIVIL
                                                                             202104120086
                                                                             INDEX NO. E2021003143
FILED:     MONROE COUNTY CLERK 04/09/2021        10:05 AM
NYSCEF DOC. NO. 1 Case 6:21-cv-06476-FPG Document 1-2 Filed 07/08/21 Page 2 of 7NYSCEF: 04/09/2021
                                                                     RECEIVED




                                              2 of 7
 202104120086                    04/12/2021 09:15:13 AM                    CIVIL
                                                                             202104120086
                                                                             INDEX NO. E2021003143
FILED:     MONROE COUNTY CLERK 04/09/2021        10:05 AM
NYSCEF DOC. NO. 1 Case 6:21-cv-06476-FPG Document 1-2 Filed 07/08/21 Page 3 of 7NYSCEF: 04/09/2021
                                                                     RECEIVED




                                              3 of 7
 202104120086                    04/12/2021 09:15:13 AM                    CIVIL
                                                                             202104120086
                                                                             INDEX NO. E2021003143
FILED:     MONROE COUNTY CLERK 04/09/2021        10:05 AM
NYSCEF DOC. NO. 1 Case 6:21-cv-06476-FPG Document 1-2 Filed 07/08/21 Page 4 of 7NYSCEF: 04/09/2021
                                                                     RECEIVED




                                              4 of 7
 202104120086                    04/12/2021 09:15:13 AM                    CIVIL
                                                                             202104120086
                                                                             INDEX NO. E2021003143
FILED:     MONROE COUNTY CLERK 04/09/2021        10:05 AM
NYSCEF DOC. NO. 1 Case 6:21-cv-06476-FPG Document 1-2 Filed 07/08/21 Page 5 of 7NYSCEF: 04/09/2021
                                                                     RECEIVED




                                              5 of 7
 202104120086                    04/12/2021 09:15:13 AM                    CIVIL
                                                                             202104120086
                                                                             INDEX NO. E2021003143
FILED:     MONROE COUNTY CLERK 04/09/2021        10:05 AM
NYSCEF DOC. NO. 1 Case 6:21-cv-06476-FPG Document 1-2 Filed 07/08/21 Page 6 of 7NYSCEF: 04/09/2021
                                                                     RECEIVED




                                              6 of 7
 202104120086                    04/12/2021 09:15:13 AM                    CIVIL
                                                                             202104120086
                                                                             INDEX NO. E2021003143
FILED:     MONROE COUNTY CLERK 04/09/2021        10:05 AM
NYSCEF DOC. NO. 1 Case 6:21-cv-06476-FPG Document 1-2 Filed 07/08/21 Page 7 of 7NYSCEF: 04/09/2021
                                                                     RECEIVED




                                              7 of 7
